Citation Nr: 0529961	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left hip sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for right hip sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was before the Board in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that VA has failed to 
comply with instructions contained in the Board's August 2004 
remand.  In this regard, the Board notes that the veteran did 
not undergo a VA neurological examination as requested by the 
Board in the August 2004 remand.  As such, this case must be 
remanded to ensure compliance with the instructions contained 
in the August 2004 Board remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
neurological examination (by a physician) 
to determine the severity of the 
veteran's residuals of injuries sustained 
in service which are currently diagnosed 
as right and left hip sprains.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
diagnosis any current disorder of the 
hips.  The examiner is asked to 
differentiate between any symptoms 
attributable to service-connected 
bilateral hip disorder and the veteran's 
service connected sacroiliac dysfunction.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


